751 So. 2d 1262 (2000)
Michael D. LINDERMAN, Appellant,
v.
K.B. BEACH SUITES LTD PTR, and Florida Unemployment Appeals Commission, Appellees.
No. 3D99-1779.
District Court of Appeal of Florida, Third District.
March 15, 2000.
Michael D. Linderman, in proper person.
John D. Maher (Tallahassee), for appellee.
Before COPE, SHEVIN and SORONDO, JJ.
PER CURIAM.
Michael Linderman, claimant, appeals the Unemployment Appeals Commission's dismissal of his appeal from an adverse determination on his claim for unemployment compensation benefits. The reason for the dismissal was the claimant's untimely filing of his appeal to the appeals referree. Having reviewed the record before us, it is clear that the claimant was notified by mail of the adverse determination on March 25, 1999. Claimant filed his appeal on April 19, 1999, twenty-five days later. The relevant statute is section 443.151(4)(b)3, Florida Statutes (1999), which reads as follows as concerns decisions of appeals referees:
The parties shall be promptly notified of such referee's decision; and such decisions shall be final unless, within 20 days after the date of mailing of notice thereof to the party's last known address or, in the absence of such mailing, within 20 days after the delivery of such notice, further review is initiated pursuant to paragraph (c).
Applying the law to the facts of this case we must conclude that the appeals referee correctly dismissed the claimant's appeal as untimely.
Affirmed.